          Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                         Docket No. 3:13CR224 (RNC)

v.
J. EDWARD WAESCHE IV

                                       RESTITUTION ORDER

I.        Restitution Liability

     The determination of restitution was made on August 7, 2019 .

     A.    Restitution Amount

          The Defendant, J. Edward Waesche IV, shall pay restitution in the amount of
          $569,327.27 pursuant to 18 U.S.C. § 3663A.

          D This amount includes                                           in prejudgment interest.
          0   The Court does not order the inclusion of prejudgment interest.

          D    The Court acknowledges that a restitution payment in the amount of
               $100 was paid to the Clerk of the Court in August 2019 and again in September
               2019 and said payment is credited to the amount of restitution imposed.

     B.    Joint and Several Liability

          0  Restitution is joint and several with defendant Daniel Carpenter in case number
          3:13CR00226 (RNC).
          D   Restitution is joint and several with defendant(s) not presently named.
          D    Restitution is not joint and several with other defendants or with others not named
          herein.
                  D     Optional: Rather, pursuant to 18 U.S.C. § 3664(h), the Court has apportioned
                        liability among the defendants to reflect the level of contribution to the victim's
                        loss and the economic circumstances of each defendant.
        Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 2 of 6




       C. Apportionment Among Victims

        Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victim(s) identified in Schedule A attached hereto
on a (select one):

         D   pro rata basis, whereby each payment shall be distributed proportionally to each victim
         based upon the amount of loss for each victim, as set forth more fully in Schedule A.
         D percentage basis, as set forth more fully in Schedule A.
         0   specified basis, as set forth more fully in Schedule A.

II.      Interest

        The Defendant shall pay interest on any restitution amount of more than $2,500.00,
unless restitution is paid in full before the fifteenth day after the date of the judgment, in
accordance with 18 U.S.C. § 3612(f)(l).

         0 All interest is waived pursuant to 18 U.S.C. § 3612(f)(3)(A).
         D Accrual of interest is limited to$ _ __ _ _ pursuant to 18 U.S.C. § 3612(f)(3)(B).
         D Interest shall accrue only during the period of _ _ _ _ _ _ _ _ _ _ pursuant to
         18 U .S.C. § 3612(f)(3)(C).
         D   All interest is waived by the Government pursuant to 18 U.S.C. § 3612(h).
         D   The following portion of interest is waived by the Government pursuant to 18 U.S.C.
         § 3612(h): _ _ __ _ _ _ __ _

         If a restitution payment is more than 30 days late, it is delinquent, and the Defendant shall
pay, as a penalty, an amount equal to 10 percent of the principal amount that is delinquent. If a
restitution payment is delinquent for more than 90 days, it is in default, and the Defendant shall
pay as a penalty an additional amount equal to 15 percent of the principal amount that is in
default. All penalties shall accrue, unless waived by the Government.

         0   All penalties are waived by the Government pursuant to 18 U.S.C. § 3612(h).

III.     Time and Method of Payment

        Pursuant to 18 U .S.C. § 3664(£)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant is hereby ordered to pay restitution in the
manner and according to the schedule that follows:




                                                   2
       Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 3 of 6




0 A. The total amount of restitution is due and payable immediately pursuant to 18 U.S.C.
§ 3572(d)(l):
          D    upon entry of this judgment.
          D  on the following date: _ _ _ __
      In the case of a Defendant who is sentenced to a term of imprisonment, any unpaid
amount remaining upon release from prison will be paid:
          D in lump sum, immediately.
          D in installments of not less than $_ _ _ _ _, payable on the ___ of each month.
          0 as specified by the Court in Schedules A and B, attached.
D   B. In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(l) and (2).

       1. The Defendant shall commence installment payments:
          D    immediately upon entry of this judgment.
          D    upon release from prison.
          D    on the following date: _ _ _ __
          D    as specified by the Court: _ _ _ _ __ _ _ _ _ _ _ _ _ __ _

      2. While serving the term of imprisonment, the Defendant shall make installment
payments as follows:

           D The Defendant shall pay no less than $ _ _ _ _ _ [weekly; bi-weekly;
          monthly; quarterly; semi-annually; annually].
           D  in an amount equal to ___ percent of gross income, [weekly; bi-weekly;
           monthly; quarterly; semi-annually; annually].
           D as specified by the Court: _ _ _ _ __ _ _ _ _ _ _ _ _ __                     _

       3. After completion of the term of imprisonment or if the Defendant is not sentenced to a
term of imprisonment, the Defendant shall make installment payments as follows:

           D  no less than $_ _ __ _ [weekly; bi-weekly; monthly; quarterly; semi-
           annually; annually].
           D  in an amount equal to _ _ __ _ percent of the Defendant's gross income,
           {weekly; bi-weekly; monthly; quarterly; semi-annually; annually} .
           D as specified by the Court: _     _ __ __ _ _ _ _ _ _ _ __ __




                                                  3
       Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 4 of 6




IV.    Payment Instructions

        The Defendant shall make payment to the Clerk of Court. Payment may be made in the
form of cash, check or money order. All payments by check or money order shall be made
payable to the "Clerk, United States District Court," and each check shall be delivered to the
United States District Court, Attention: Clerk's Office, District of Connecticut, as required by 18
U.S.C. § 3611. The Defendant shall write the docket number of this case on each check delivered
to the Clerk's Office. Any cash payments shall be hand delivered to the Clerk's Office using
exact change and shall not be mailed.

       The Clerk shall distribute restitution payments to the victim(s) identified in this order in
accordance with the District's Standing Order on the Disbursement of Restitution Payments by
the Clerk of Court.

V.     Additional Collection Provisions

         The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney's Office, of any
material change in the Defendant's economic circumstances that might affect the Defendant's
ability to pay restitution in accordance with 18 U.S.C. § 3664(k).

       The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney's Office, of any
change in address.

       Nothing in this order shall prevent the Bureau of Prisons from implementing restitution
payments in accordance with its Inmate Financial Responsibility Program ("IFRP"), 28 C.F.R.
§ 545.10 et seq., up to the maximum amount permitted under the IFRP guidelines.

       Furthermore, nothing in this order shall prevent the victim(s) or the United States from
pursuing immediate collection through civil remedies allowed by law in accordance with 18
U.S.C. § 3664(m).

        The Defendant shall apply to any restitution still owed the value of any substantial
resources from any source the defendant receives during the period of incarceration, including
inheritance, settlement or other judgment in accordance with 18 U.S.C. § 3664(n).

      The liability to pay restitution shall terminate the later of 20 years from the entry of
judgment or 20 years after the Defendant's release from prison, or upon the death of the
Defendant.

       It is so ordered.

       Dated at Hartford, Connecticut on this   _✓_}.,_1~~-- day of         Ju-: ,~019.
                                                      /s/ Honorable Robert N. Chatigny
                                                                                   I J,
                                                  4
      Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 5 of 6




                                     SCHEDULE A


Penn Mutual Life Insurance Company           $569,327.27
Attn: General Counsel
600 Dresher Road
Horsham, PA 19044




                                         5
Case 3:13-cr-00224-RNC Document 50 Filed 10/30/19 Page 6 of 6




                                 SCHEDULEB

The Government and Mr. Waesche agree as follows:

   Property located at 8300 Glenfinnan Circle, Fort Myers, Florida, in which Mr.
   Waesche holds a half interest with his sister, remains on the market. The price has
   been lowered and the Florida real estate selling season is in the Fall. Mr. Waesche
   expects net proceeds of approximately $200,000 (his portion subject to costs of sale)
   from a sale, which he agrees will be applied to the restitution debt.

   The Government on August 22, 2019 filed a notice of lien against the property
   located at 8300 Glenfinnan Circle, Fort Myers, Florida in order to secure its interest
   in that property.

   If the Florida property does not sell by December 31, 2019, parties will revisit
   liquidation of that property

   Mr. Waesche's mother's life insurance policy has a potential payout of $2 million to
   Mr. Waesche. Mr. Waesche has provided the Government executed documents
   designating the United States as an irrevocable contingency beneficiary and, upon
   payment of the restitution amount, will provide the Government with documents
   necessary to terminate the United States' beneficiary interest. The United States will
   execute the termination documents upon confirmation that the restitution debt has
   been paid in full

   Mr. Waesche has confirmed that the Insurer will agree to provide notice to the United
   States concerning any activity on the account, particularly if premium payments
   lapse, or any other adverse event. Mr. Waesche has agreed that even if the policy
   lapses, the United States would remain secured up to its share of the cash surrender
   value of the policy, by virtue of its position as a contingent beneficiary

   The Government on August 22, 2019 filed a Notice of Lien on Mr. Waesche's
   property located at 173 Lake Avenue, Greenwich, Connecticut, 06830.

   Mr. Waesche agrees to commence $200 monthly payments immediately. Mr.
   Waesche will continue monthly payments without fail through December 31, 2019,
   and the parties will re-evaluate Mr. Waesche's ability to pay, taking into account his
   employment situation, monthly expenses, and liquidation of the Florida property

   The parties have scheduled a telephone conference on January 9, 2020 to follow-up
   on above terms




                                         6
